Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 1 of 31 PageID #: 197



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------x
  LUIS ANTONIO ORTIZ,

                                     Plaintiff,                       REPORT AND
                                                                      RECOMMENDATION
                   -against-
                                                                      17-CV-7095 (RRM)
  RED HOOK DELI AND GROCERY 2015
  CORP. d/b/a RED HOOK GOURMET DELI,
  SALAL SAHID, WESSEIN SAHID,
  JOHN DOE 1, and JOHN DOE 2,

                                      Defendants.
  ----------------------------------------------------------------x

  ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

          In this wage-and-hour action, plaintiff Luis Antonio Ortiz (“Ortiz” or “plaintiff”) sues

  his former employers, defendants Red Hook Deli and Grocery 2015 Corp., doing business as

  Red Hook Gourmet Deli (“Red Hook”); Salal Sahid; Wessein Sahid; and John Doe 1 and John

  Doe 2 (collectively “defendants”), to recover for deficiencies in the wages he was paid and

  related damages. See generally Complaint (Dec. 06, 2017) (“Compl.”), Electronic Case

  Filing (“ECF”) Docket Entry (“DE”) #1; see also First Amended Complaint (Dec. 07, 2017)

  (“FAC”), DE #5. Currently pending before this Court, on a referral from the Honorable

  Roslynn R. Mauskopf, is plaintiff’s motion for default judgment. See Motion for Default

  Judgment (May 14, 2018) (“Pl. Mot.”), DE #16; Order Referring Motion (Jan. 15, 2019).

          For the reasons that follow, this Court recommends that the District Court (1) sua

  sponte dismiss the Third Cause of Action and all claims against defendants Wessein Sahid,

  John Doe 1 and John Doe 2; and (2) grant a default judgment against defendants Red Hook and

  Salal Sahid, jointly and severally, in the amount of $44,352.50, consisting of $15,360 in
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 2 of 31 PageID #: 198



  unpaid overtime wages, $15,360 in liquidated damages, $10,000 in statutory damages,

  $3,232.50 in attorney’s fees, and $400 in costs.

                                          BACKGROUND1

         Plaintiff initiated this action on December 6, 2017. See Compl. Then, one day later,

  plaintiff filed his FAC, seeking damages from defendants, see FAC ¶¶ 5-9, for their failure to

  pay overtime wages pursuant the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

  (“FLSA”), and the New York Labor Law § 650 et seq. (“NYLL”); violations of New York’s

  spread-of-hours provision, see N.Y. Comp. Codes R. & Regs. tit. 12 § 146-1.6; and failure to

  provide wage notices and statements under the NYLL’s Wage Theft Prevention Act

  (“WTPA”), see N.Y. Lab. Law §§ 195(1)(a), 195(3).

         On January 18, 2018, plaintiff served the corporate defendant through the New York

  Secretary of State, see Affidavit of Service (Jan. 25, 2018) (“Corp. Aff. of Service”), DE #7,

  and purported to serve the four individual defendants, including the two John Does, by leaving

  copies of the summons and Complaint with defendant Salal Sahid at Red Hook’s principal

  place of business—66 Lorraine Street, Brooklyn, New York 11231. See Affidavits of Service

  (Jan. 18, 2018), DE #8, #9, #10, #11.

         Following defendants’ failure to timely respond to the FAC, plaintiff requested that

  certificates of default be entered against all five defendants, see Request for Certificate of

  Default (Apr. 9, 2018), DE #12, and the Clerk of the Court entered notations of default against



  1
    The facts referenced herein are primarily derived from plaintiff’s First Amended Complaint
  (“FAC”), which, by defaulting, the properly served defendants have not controverted.

                                                   2
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 3 of 31 PageID #: 199



  the three identified defendants, Red Hook, Salal Sahid, and Wessein Sahid, see Clerk’s Entry

  of Default (Apr. 19, 2018), DE #14. Plaintiff moved for default judgment on May 14, 2018.

  See Pl. Mot.

         The FAC alleges that plaintiff worked for Red Hook, a deli located at 66 Lorraine

  Street in Brooklyn. See FAC ¶¶ 1, 2, 32. The individual defendants are alleged to be

  “owners, managers, principals, or agents of [Red Hook] and, through this corporate entity,

  operate . . . the deli as a joint or unified enterprise.” Id. ¶ 3.

         Plaintiff was a deli worker at Red Hook from around August 22, 2016 until around

  October 25, 2017. See id. ¶¶ 14, 34. From approximately August 22, 2016 until around

  August 2017, plaintiff worked seven days per week, without a break, from 12:00 p.m. until

  12:00 a.m., for a total of twelve hours per day.2 See id. ¶¶ 39, 46. During this period,

  plaintiff was paid a fixed salary of $1,008 per week in cash, representing $12 per scheduled

  hour. See id. ¶ 42. Then, from approximately September 2017 until on or around October

  25, 2017, plaintiff worked from 3:00 p.m. until about 12:00 a.m., without a break, seven days

  per week, for a total of nine hours per day. See id. ¶¶ 40, 46. During this period, plaintiff

  was paid a fixed salary of $756 per week in cash, representing $12 per scheduled hour. See

  id. ¶ 43.


  2
     The Court notes a minor discrepancy in plaintiff’s allegations regarding the dates of the first
  phase of his employment with Red Hook. Compare FAC ¶ 39 (alleging that plaintiff worked
  twelve hours per day from “approximately August 22, 2016 until on or about August 2017”)
  with id. ¶ 42 (describing that period as “approximately August 2016 until on or about August
  22, 2017”); see also Damages Chart (attached as Ex. J to Declaration in Support of Plaintiff’s
  Motion for Default Judgment (May 14, 2018) (“Damages Chart”) at 1, DE #17-10 (assumes
  that plaintiff worked twelve hours per day from August 22, 2016 through August 31, 2017).

                                                   3
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 4 of 31 PageID #: 200



         Plaintiff claims that he is owed overtime wages under both the FLSA and NYLL, see

  id. ¶¶ 65, 69; see also Plaintiffs’ [sic] Memorandum of Law in Support of a Motion for

  Default Judgment (Feb. 11, 2018) (“Pl. Mem.”) at 6-8, DE #21. Plaintiff also alleges that

  defendants failed to provide him with any wage notices or statements, in violation of the

  NYLL’s WTPA, and failed to pay him under New York’s spread-of-hours provision. See

  FAC ¶¶ 73, 77, 80; see also Pl. Mem. at 8-10. He does not allege minimum wage violations

  under either the FLSA or NYLL.3

         Following Judge Mauskopf’s referral of the motion for default judgment to the

  undersigned magistrate judge, this Court directed plaintiff to cure enumerated deficiencies in

  his application for default judgment. See Order to Show Cause (Jan. 28, 2019) (“1/28/19

  OTSC”), DE #19. In that same Order, this Court gave defendants until February 25, 2019, to

  show cause why plaintiff’s application for default judgment should not be granted. See id.

  Plaintiff served the 1/28/19 OTSC on defendants by mailing copies, via first-class mail, to

  defendants’ principal place of business—66 Lorraine Street, Brooklyn, New York. See

  Affidavit of Service, DE #20. In response to the 1/28/19 OTSC, plaintiff filed a supplemental

  declaration, stating that he was “never paid an additional hour of pay or any kind of extra pay

  when [he] worked over 10 hours in a single day.” Declaration of Luis Antonio Ortiz (Feb.

  11, 2019) (“2/11/19 Ortiz Decl.”) ¶ 6, DE #22. Also in response, plaintiff filed his

  Memorandum in Support on February 11, 2019. See Pl. Mem.



  3
    Plaintiff’s regular hourly rate of $12.00 exceeded the applicable minimum wage rate under
  both the FLSA and NYLL. See infra p. 13 n.6.

                                                 4
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 5 of 31 PageID #: 201



         Thereafter, on May 13, 2019, this Court ordered plaintiff to show cause why his claims

  against defendant Wessein Sahid should not be dismissed for insufficient service of process.

  See Order to Show Cause (May 13, 2019) (“5/13/19 OTSC”), DE #25. In response to the

  5/13/19 OTSC, plaintiff moved for additional time to properly serve defendant Wessein Sahid,

  and this Court granted him leave to so serve that defendant until May 31, 2019 and to file

  proof of such service via ECF. See Letter Request (May 15, 2019), DE #27; see also Order

  (May 16, 2019). As of the date of this Report and Recommendation, plaintiff has not

  submitted proof of proper service on defendant Wessein Sahid.

         Defendants did not respond to this Court’s 1/28/19 OTSC, nor have they otherwise

  appeared in this action.

                                            DISCUSSION

  I.     Default Judgment Standard

         After the Clerk of the District Court enters a Certificate of Default, the District Court

  may, on a plaintiff’s application, enter a default judgment if a defendant “has failed to plead or

  otherwise defend” an action.     See Fed R. Civ. P. 55(a), (b); see also S.D.N.Y./E.D.N.Y.

  Local Civ. R. 55.2(b).     A defendant’s default ordinarily constitutes an admission of all well-

  pleaded factual allegations in the complaint except those relating to damages.    See Greyhound

  Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992); Au Bon Pain

  Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981); see also City of New York v. Mickalis

  Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011); Fed. R. Civ. P. 8(b)(6).          This principle

  is, however, subject to several exceptions and limitations. First, “a fact is not well-pleaded if


                                                   5
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 6 of 31 PageID #: 202



  it is inconsistent with other allegations of the complaint[,] or is contrary to uncontroverted

  material in the file of the case.”    Chuchuca v. Creative Customs Cabinets Inc., No. 13-CV-

  2506 (RLM), 2014 WL 6674583, at *5 (E.D.N.Y. Nov. 25, 2014) (citations and quotations

  omitted). Additionally, a pleading’s legal conclusions are not assumed to be true, and, on a

  motion for default judgment, the factual allegations in the complaint must themselves be

  sufficient to establish a right to relief.    See Chen v. JP Standard Constr. Corp., No. 14-CV-

  1086 (MKB), 2016 WL 2909966, at *4 (E.D.N.Y. Mar. 18, 2016) (citing Stein v. Valentine

  & Kebartas, Inc., No. 10-CV-2465 (RJD), 2012 WL 1416924, at *4-5 (E.D.N.Y. Mar. 15,

  2012)); see also Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (district court is

  “required to determine whether the [plaintiff’s] allegations establish [defendant’s] liability as a

  matter of law”).

          Finally, the damages amount pleaded by a plaintiff is not deemed to be established by

  the default; rather, the Court must conduct “an inquiry in order to ascertain the amount of

  damages with reasonable certainty.”          Credit Lyonnais Secs. (USA), Inc. v. Alcantara, 183

  F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency, Inc. v. Ace

  Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). This inquiry may be accomplished by

  evaluating and analyzing affidavits and other documentary evidence submitted by the plaintiff

  in regard to the extent of damages sought.        See Greathouse v. JHS Sec. Inc., 784 F.3d 105,

  116 (2d Cir. 2015); Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989).

  It is within a court’s discretion to determine whether the plaintiff’s burden has been met, and

  whether or not to hold an evidentiary hearing.           See Action S.A. v. Marc Rich & Co. Inc.,


                                                       6
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 7 of 31 PageID #: 203



  951 F.2d 504, 508 (2d Cir. 1991). The moving party is entitled to all reasonable inferences

  from the evidence it offers.   See Romanowicz, 577 F.3d at 84; Au Bon Pain, 653 F.2d at 65.

  II.    Service of the Complaint

         A.    Service on the Individual Defendants

         Pursuant to Rule 4 of the Federal Rules of Civil Procedure (“FRCP”), service on an

  individual may be effected by:

         (1) following state law for serving a summons in an action brought in courts of
             general jurisdiction in the state where the district court is located or where
             service is made; or
         (2) doing any of the following: (A) delivering a copy of the summons and of the
             complaint to the individual personally; (B) leaving a copy of each at the
             individual’s dwelling or usual place of abode with someone of suitable age
             and discretion who resides there; or (C) delivering a copy of each to an agent
             authorized by appointment or by law to receive service of process.

  Fed. R. Civ. P. 4(e).

         Under the law of New York, the forum state herein, service on a natural person may be

  accomplished “by delivering the summons within the state to a person of suitable age and

  discretion at the actual place of business, dwelling place or usual place of abode of the person

  to be served and by . . . mailing the summons by first class mail to the person to be served at

  his or her actual place of business[.]” N.Y. C.P.L.R. § 308(2).4

         Plaintiff purported to serve defendants Salal Sahid, Wessein Sahid, and John Does 1



  4
     “New York courts have construed actual place of business to include (1) a place where the
  defendant regularly transacts business, or (2) an establishment that the defendant owns or
  operates, where there is a clear identification of the work performed by her with that place of
  business.” Velez v. Vassallo, 203 F.Supp.2d 312, 325 (S.D.N.Y. 2002) (collecting cases)
  (internal quotations omitted).

                                                  7
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 8 of 31 PageID #: 204



  and 2 by leaving copies of the summons and Complaint with defendant Salal Sahid at 66

  Lorraine Street, Brooklyn, New York, Red Hook’s address. See Affidavits of Service, DE

  #8, #9, #10, #11. Service appears to have been properly effectuated on defendant Salal

  Sahid, who was personally served.     See Fed. R. Civ. P. 4(e)(2)(A).

         In contrast, plaintiff has not established proper service on defendants Wessein Sahid or

  the John Doe defendants.5 The affidavits of service as to those three defendants state that the

  summons and Complaint were left with co-defendant Salal Sahid, an “Authorized Agent.”

  See Affidavits of Service, DE #8, #9, #10. However, plaintiff provides no evidence that Salal

  Sahid was in fact their authorized agent. Prado v. City of New York, No. 12-CV-4239 (RJS),

  2015 WL 5190427, at *3 (S.D.N.Y. Sept. 3, 2015) (“a party must present facts and

  circumstances showing the proper relationship between the defendant and its alleged agent in

  fact existed—[i]n absence of actual appointment, service of process is ineffective.”) (internal

  quotations omitted). Therefore, Rule 4(e)(2)(C) has not been satisfied.

         Nor has plaintiff established proper service under New York State law. Rule 318 of

  New York’s C.P.L.R. provides that “[a] person may be designated by a natural person . . . as

  an agent for service in a writing, executed and acknowledged in the same manner as a deed,


  5
     It is unclear whether plaintiff is even seeking default judgment against defendants John Doe
  1 and John Doe 2. Compare Pl. Mot. at 1 and Declaration in Support of Plaintiff’s Motion
  for Default Judgment (May 14, 2018) (“5/14/18 Counsel Decl.”) ¶ 2, DE #17 (seeking default
  judgment against all five defendants, including John Doe defendants) with Pl. Mem. at 1 and
  2/11/19 Ortiz Decl. ¶ 8 (seeking default judgment against three identified defendants). In any
  event, as the John Doe defendants were not included in the Clerk of the Court’s entry of
  default, a default judgment may not be entered against them. See Asfaw v. BBQ Chicken
  Don Alex No. 1 Corp., 14-CV-5665 (CBA)(RML), 2016 WL 1276417, at *3 (E.D.N.Y. Mar.
  30, 2016) (citing Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981)).

                                                  8
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 9 of 31 PageID #: 205



  with the consent of the agent endorsed thereon.” N.Y. C.P.L.R. 318. Again, plaintiff

  provides no evidence to substantiate that co-defendant Salal Sahid was indeed an authorized

  agent who could accept service on behalf of Wessein Sahid or the unidentified defendants.

         Finally, to the extent plaintiff purported to serve them under Section 308 of the

  C.P.L.R., that service is also defective. Section 308 provides that service of process may be

  made by delivering the summons within the state to “a person of suitable age and discretion at

  the actual place of business, dwelling place or usual place of abode of the person to be served

  and by . . . mailing the summons by first class mail to the person to be served at his or her

  actual place of business in an envelope bearing the legend ‘personal and confidential[.]’”

  N.Y. C.P.L.R. § 308. Here, plaintiff delivered the summons and Complaint to the three

  defendants’ purported principal place of business, and left copies with co-defendant Salal

  Sahid. However, the affidavits of service do not indicate that copies of the same were

  thereafter mailed to defendant Wessein Sahid or the John Doe defendants. See Affidavits of

  Service, DE #8, #9, #10.

         Despite having been notified of the defect as to defendant Wessein Sahid, see 5/13/19

  OTSC, plaintiff has not demonstrated proper service of process on him. As plaintiff failed to

  serve Wessein Sahid before the expiration of the court-imposed deadline—let alone within the

  90-day period specified by Rule 4(m) of the FRCP—this Court respectfully recommends that

  the District Court sua sponte dismiss the claims against defendant Wessein Sahid for lack of

  proper service of process. Similarly, because the John Doe defendants were never properly

  served, they cannot be said to have defaulted. See Asfaw v. BBQ Chicken Don Alex No. 1


                                                  9
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 10 of 31 PageID #: 206



  Corp., No. 14-CV-5665 (CBA)(RML), 2016 WL 1276417, at *3 (E.D.N.Y. Mar. 30, 2016);

  accord Calle v. Yoneles Enters. Inc., No. 16-CV-1008 (NGG), 2017 WL 6942652, at *9

  (E.D.N.Y. Oct. 24, 2017), adopted, 2018 WL 401269 (E.D.N.Y. Jan. 12, 2018). Plaintiff’s

  claims against John Does 1 and 2 should therefore be dismissed under Rule 4(m) of the FRCP.

  See generally Asfaw, 2016 WL 1276417, at *4 & n.4.

         B.    Service on the Corporate Defendants

         Rule 4 of the FRCP permits service of a corporation in a manner authorized by the law

  of the forum state. See Fed. R. Civ. P. 4(e)(1), 4(h)(1)(A). New York law provides for

  service of process on a corporation through New York’s Secretary of State. See N.Y. Bus.

  Corp. Law § 306(b)(1).

         Plaintiff served Red Hook through the Secretary of State. See Corp. Aff. of Service.

  Accordingly, plaintiff properly served Red Hook.

  III.   Liability

         A.     The Fair Labor Standards Act—Legal Principles

                1. Employer/Employee Relationship

         The FLSA mandates that “no employer shall employ any of his employees . . . for a

  workweek longer than forty hours unless such employee receives compensation for his

  employment in excess [of 40 hours] at a rate not less than one and one-half times the regular

  rate at which he is employed.”   29 U.S.C. § 207(a)(1). In addition, the FLSA sets forth a

  minimum hourly wage that an employer must pay its employees.       See id. § 206(a)(1)(C).

  The FLSA defines an “employer” to include “any person acting directly or indirectly in the


                                                10
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 11 of 31 PageID #: 207



  interest of an employer in relation to an employee . . . .”     Id. § 203(d); see also id. § 203(g)

  (defining “employ” as “to suffer or permit to work”). An employee may bring suit against

  his employer under the FLSA where the employee was “engaged in commerce or in the

  production of goods for commerce,” or where the employer is “an enterprise engaged in

  commerce or in the production of goods for commerce,” id. § 207(a)(1), with an annual gross

  volume of sales of at least $500,000, id. § 203(s)(1)(A)(ii).

         An employee may simultaneously have multiple “employers” for purposes of

  determining responsibility under the FLSA. Indeed, the regulations promulgated by the

  United States Department of Labor under the FLSA recognize that there may be joint liability

  for FLSA violations.    See 29 C.F.R. § 791.2 (“A single individual may stand [as an

  employee] to two or more employers at the same time under the Fair Labor Standards Act

  . . . .”); see also Zheng v. Liberty Apparel Co., 355 F.3d 61, 66 (2d Cir. 2003) (collecting

  cases that permit claims against joint employers under the FLSA). In order to determine

  whether an employer-employee relationship exists for FLSA purposes, courts have adopted an

  “economic realities” test, “grounded in ‘economic reality rather than technical concepts,’

  determined by reference not to ‘isolated factors, but rather upon the circumstances of the

  whole activity.’” Barfield v. New York City Health & Hosps. Corp., 537 F.3d 132, 141 (2d

  Cir. 2008) (citing Goldberg v. Whitaker House Co-op., Inc., 366 U.S. 28, 33 (1961);

  Rutherford Food Corp. v. McComb, 331 U.S. 722, 730 (1947)).

         The Second Circuit has identified four factors that a court should address in applying,

  on a case-by-case basis, the economic realities test: “whether the alleged employer (1) had the


                                                  11
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 12 of 31 PageID #: 208



  power to hire and fire the employees, (2) supervised and controlled employee work schedules

  or conditions of employment, (3) determined the rate and method of payment, and (4)

  maintained employment records.”      Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir.

  1984) (internal quotations and citations omitted); see id. at 12 n.1. Even in the absence of

  “formal control,” an entity or individual may constitute an “employer” if that party had

  “functional control” of the employee. See Glatt v. Fox Searchlight Pictures Inc., 293 F.R.D.

  516, 526 (S.D.N.Y. 2013) (citing Zheng, 355 F.3d at 71-72), vacated and remanded on other

  grounds, 811 F.3d 528 (2d Cir. 2016). In accordance with these principles, “a corporate

  officer with operational control of a corporation’s covered enterprise is an employer along with

  the corporation . . . .”   Moon v. Kwon, 248 F.Supp.2d 201, 237 (S.D.N.Y. 2002) (Lynch,

  J.) (quotations and citation omitted); see Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139

  (2d Cir. 1999). Consequently, joint employers, including corporate officers with the “power

  to control,” may be held jointly and severally liable for FLSA violations.   See Moon, 248

  F.Supp.2d at 236-37 (citations omitted).

                 2. Violations of the FLSA

         Under the FLSA, an employee must “be compensated at a rate of no less than one and

  one-half times the regular rate of pay for any hours worked in excess of forty per week.”

  Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013)

  (citing 29 U.S.C. § 207(a)). In order to establish liability under the FLSA for unpaid

  minimum wages or overtime pay, “a plaintiff must prove that he performed work for which he

  was not properly compensated, and that the employer had actual or constructive knowledge of


                                                 12
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 13 of 31 PageID #: 209



  that work.”   Kuebel v. Black & Decker Inc., 643 F.3d 352, 361 (2d Cir. 2011) (citing

  Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946); Chao v. Gotham

  Registry, Inc., 514 F.3d 280, 287 (2d Cir. 2008); Grochowski v. Phoenix Constr., 318 F.3d

  80, 87 (2d Cir. 2003)).   Employers that violate these FLSA mandates “shall be liable to the

  employee or employees affected in the amount of their unpaid minimum wages, or their unpaid

  overtime compensation, as the case may be, and in an additional equal amount as liquidated

  damages.”     29 U.S.C. § 216(b). The FLSA contains a two-year statute of limitations for

  non-willful violations, and, for willful violations, a three-year limitations period from the date

  that the claim accrued.   See 29 U.S.C. § 255(a).

         B.      New York Labor Law—Legal Principles

         The NYLL is quite similar to the FLSA in that it requires employers to pay a minimum

  hourly wage to employees,6 as well as overtime compensation.       See N.Y. Lab. Law § 650 et


  6
     During the periods relevant to this case, the minimum wage required under the NYLL was
  higher than the rate mandated under the FLSA. The New York City minimum wage rate was
  $9.00 during 2016 and $10.50 during 2017; the federal minimum wage rate was $7.25. See
  29 U.S.C. § 206(a)(1); N.Y. Lab. Law § 652(1).
     The Court notes that plaintiff’s Damages Chart assumes a minimum wage rate of $11.00 for
  the period beginning 12/31/2016, see Damages Chart at 1, which corresponds to “large
  employers” in New York City. See N.Y. Lab. Law § 652(1)(a)(i). Plaintiff provided no
  information as to the number of employees employed by defendants. Large employers, i.e.,
  those who employ eleven or more employees, and small employers, i.e., those who employ ten
  or fewer employees, are treated differently under the NYLL. Compare N.Y. Lab. Law
  § 652(1)(a)(i) with N.Y. Lab. Law § 652(1)(a)(ii). In the absence of information as to the size
  of an employer’s workforce, courts apply the rate for small employers. See, e.g.,
  Reyes v. Lincoln Deli Grocery Corp., No. 17-CV-2732 (KBF), 2018 WL 2722455, at *7
  (S.D.N.Y. June 5, 2018) (applying small-employer rate where “Complaint [was] completely
  silent as to how many people [defendant] employ[ed]” and, as such, “there [was] no
  evidentiary basis for the Court to calculate damages based on the higher rate.”), order
  clarified, 2018 WL 3105070 (S.D.N.Y. June 25, 2018); accord Toribio v. Abreu, No. 18-CV-

                                                  13
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 14 of 31 PageID #: 210



  seq.; Gunawan v. Sake Sushi Rest., 897 F.Supp.2d 76, 84 (E.D.N.Y. 2012) (“The NYLL

  mirrors the FLSA in most but not all respects.”). Indeed, like the FLSA, for purposes of the

  NYLL, an employee may have multiple “employers.”          See Vargas v. Jet Peru-Courier Corp.,

  No. 15-CV-6859 (RRM)(PK), 2018 WL 1545699, at *6 (E.D.N.Y. Mar. 14, 2018) (“[T]he

  analysis of the employment relationship under both statutes is based on the same factors.”),

  adopted, 2018 WL 1545679 (E.D.N.Y. Mar. 28, 2018); Glatt, 293 F.R.D. at 526 (“Courts

  use the same tests to determine joint employment under both the NYLL and the FLSA.”);

  Sethi v. Narod, 974 F.Supp.2d 162, 188 (E.D.N.Y. 2013) (quoting Spicer v. Pier Sixty LLC,

  269 F.R.D. 321, 335 n.13 (S.D.N.Y. 2010)).

         Unlike the FLSA, the NYLL requires that employers provide employees, at the time of

  hiring, a notice that sets forth, among other things, “the rate or rates of pay and basis thereof,

  whether paid by the hour, shift, day, week, salary, piece, commission or other; allowances, if

  any, claimed as part of the minimum wage, . . . ; the regular pay day . . . ; the name of the

  employer; . . . [and] the regular hourly rate and overtime rate of pay.” N.Y. Lab. Law

  § 195(1)(a). Moreover, section 195(3) of the NYLL obligates an employer to “furnish each

  employee with a statement with every payment of wages, listing . . . the dates of work covered

  by that payment of wages; . . . rate or rates of pay and basis thereof, whether paid by the

  hour, shift, day, week, salary, piece, commission, or other; gross wages; deductions;




  1827 (ARR), 2018 WL 6363925, at *6 n.3 (E.D.N.Y. Nov. 15, 2018), adopted, 2018 WL
  6335779 (Dec. 4, 2018). In this case, the small-employer versus large-employer distinction is
  immaterial, because plaintiff’s regular hourly rate of $12.00 exceeded the higher of the two
  rates and he thus does not allege a minimum wage violation under the NYLL.

                                                  14
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 15 of 31 PageID #: 211



  allowances, if any, claimed as part of the minimum wage; and net wages.” N.Y. Lab. Law

  § 195(3).

         Several NYLL regulations additionally provide for “spread of hours” compensation.

  “[S]pread of hours is the length of the interval between the beginning and end of an

  employee’s workday.” N.Y. Comp. Codes R. & Regs. tit. 12 § 146-1.6; see id. § 142-2.4.

  “On each day on which the spread of hours exceeds 10, an employee shall receive one

  additional hour of pay at the basic minimum hourly rate.” Id. § 146-1.6(a); see id. § 142-

  2.18. Pursuant to section 142-2.4, and consistent with a 2006 opinion letter issued by the

  New York State Department of Labor, employees who earn in excess of the minimum wage

  ordinarily are not entitled to spread-of-hours compensation. See Singh v. Patel, No. 12-CV-

  3204 (SJF)(ETB), 2013 WL 2190153, at *2 (E.D.N.Y. May 16, 2013); Morris v. Alle

  Processing Corp., No. 08-CV-4874 (JMA), 2013 WL 1880919, at *11 (E.D.N.Y. May 6,

  2013). A more recent regulation creates an exception to that rule; under section 146-1, the

  spread-of-hours mandate applies to “all employees in restaurants and all-year hotels, regardless

  of a given employee’s regular rate of pay.” Id. § 146-1.6(d).

         C.     Application of the Law to the Facts

         Having set forth the relevant legal standards under the FLSA and NYLL, the Court

  next considers whether the factual allegations asserted in plaintiff’s First Amended Complaint,

  most of which are deemed to be admitted as a result of defendants’ default, are sufficient to

  warrant a finding of liability against each defendant. See Fed. R. Civ. P. 8(b)(6); Mickalis

  Pawn Shop, 645 F.3d at 137.


                                                 15
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 16 of 31 PageID #: 212



                1.      Defendants’ Liability

         Plaintiff has sufficiently alleged that defendants were his employers for purposes of the

  FLSA7 and NYLL. See generally FAC ¶¶ 22-29. Plaintiff has established that the corporate

  defendant owned and operated the deli where he worked. See id. ¶¶ 2, 3, 22, 24, 26, 27.

  With respect to Salal Sahid, plaintiff’s First Amended Complaint alleges that he is an “owner,

  officer, and/or agent of [Red Hook].” See id. ¶ 18.8 The allegations contained in the First

  Amended Complaint thus would appear to be sufficient to find that defendants Red Hook and

  Salal Sahid were plaintiff’s joint “employers” under the FLSA and NYLL.       See, e.g.,

  Vargas, 2018 WL 1545699, at *5-6; Peralta v. M & O Iron Works, Inc., No. 12-CV-3179

  (ARR)(RLM), 2014 WL 988835, at *5 (E.D.N.Y. Mar. 12, 2014).

                2.      Overtime

         The First Amended Complaint alleges that plaintiff regularly worked overtime hours

  each week, working twelve-hour days during the period from August 22, 2016 through about



  7
      Plaintiff brings his FLSA claims pursuant to theories of both “enterprise coverage” and
  “individual coverage.” See FAC ¶¶ 30, 31, 36. Although the FAC’s allegations concerning
  the annual gross volume of business done (i.e., in excess of $500,000) are quite sparse, as are
  its allegations of plaintiff’s handling of goods that moved in commerce, courts addressing
  motions for default judgment have found similar conclusory but uncontested allegations to be
  sufficient to satisfy the interstate commerce requirement. See Vargas, 2018 WL 1545699, at
  *5-6; Reyes v. Art Tek Design, Ltd., No. 16-CV-5168 (ADS)(AYS), 2018 WL 614980, at *3
  (E.D.N.Y. Jan. 11, 2018), adopted, 2018 WL 611733 (E.D.N.Y. Jan. 29, 2018); Vilchis v.
  Seoul Sisters, Inc., No. 15-CV-6339 (JBW)(MDG), 2016 WL 6106478, at *3 (E.D.N.Y. Sept.
  15, 2016), adopted, 2016 WL 6102342 (E.D.N.Y. Oct. 18, 2016); Fermin v. Las Delicias
  Peruanas Rest., Inc., 93 F.Supp.3d 19, 33-34 (E.D.N.Y. 2015).
  8
    As Wessein Sahid was not properly served, see supra pp. 8-9, the Court need not decide
  whether the allegations against him are sufficient.

                                                 16
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 17 of 31 PageID #: 213



  August 2017, and nine-hour days during the period from approximately September 2017

  through October 25, 2017. See FAC ¶¶ 38-40; see also 2/11/19 Ortiz Decl. ¶¶ 3, 4.

  Plaintiff alleges that defendants did not pay him the requisite premium for the overtime hours

  worked in either of these periods. See FAC ¶¶ 42-45; see also 2/11/19 Ortiz Decl. ¶ 6.

  Plaintiff has sufficiently alleged claims against defendants Red Hook and Salal Sahid for

  deficiencies in his overtime pay under the FLSA and NYLL.

                 3.     New York’s Spread-of-Hours Provisions

         Plaintiff has failed to state a claim for violating the NYLL’s spread-of-hours provisions.

  By its express terms, section 146-1.6, the spread-of-hours provision on which plaintiff relies,

  see FAC ¶ 73, is limited to employees “in restaurants and all-year hotels . . . .” N.Y. Comp.

  Codes R. & Regs. tit. 12, § 146-1.6.9 Plaintiff, however, worked at neither a restaurant nor

  an all-year hotel; rather, plaintiff was employed as a “deli worker” (FAC ¶¶ 4, 32) at a “deli”

  (FAC ¶ 2)—named in the pleading as “Red Hook Deli and Grocery 2015 Corp.” (FAC ¶ 1).

  As the nature of the business is not further described in the pleading—or even in plaintiff’s

  evidentiary submissions—plaintiff has not sufficiently alleged that Red Hook constitutes a

  “restaurant,” within the meaning of section 146-1.6(d). Thus, plaintiff’s Third Cause of

  Action (for spread-of-hours compensation) should be dismissed.



  9
     As noted above, another New York regulation provides for spread-of-hours compensation
  for other kinds of workers, but only to the extent that such workers are not paid in excess of
  the minimum wage. See supra p. 15. Plaintiff, who was paid in excess of the minimum
  wage, see supra p. 13 n.6; Declaration of Luis Antonio Ortiz (May 14, 2018) (“5/14/18 Ortiz
  Decl.”) ¶¶ 16, 17, DE #17-9, thus does not rely upon section 142-2.4 in his spread-of-hours
  claim, see FAC ¶ 73 (citing N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6).

                                                 17
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 18 of 31 PageID #: 214



                 4.     Wage Theft Prevention Act

         The FAC sufficiently alleges that defendants failed to provide the wage notices required

  by section 195(1)(a) of the NYLL. See FAC ¶ 50. Additionally, the FAC sufficiently alleges

  that defendants failed to provide plaintiff with a statement with every payment of wages, in

  violation of section 195(3) of the NYLL. See FAC ¶ 49. Therefore, plaintiff has properly

  stated claims for violations of the WTPA. See Vazquez v. 142 Knickerbocker Enter., Corp.,

  No. 13-CV-06085 (LDH)(PK), 2018 WL 1401798, at *2 (E.D.N.Y. Mar. 20, 2018).

  IV.    Damages

         Although the Court must accept as true the well-pleaded, uncontroverted allegations

  contained within plaintiff’s First Amended Complaint as to defendants’ liability, it need not

  give the same deference to plaintiff’s allegations regarding damages. See supra p. 6.

  Instead, the Court must undertake an inquiry to determine the extent of damages to a

  “reasonable certainty,” see Credit Lyonnais Secs., 183 F.3d at 155, by evaluating and

  analyzing affidavits and other documentary evidence submitted by plaintiff, see Fustok, 873

  F.2d at 40.

         Under both the FLSA and NYLL, an employer is required to maintain “records of the

  wages, hours, and persons employed by him.”          Rodriguez v. Queens Convenience Deli

  Corp., No. 09-CV-1089 (KAM)(SMG), 2011 WL 4962397, at *2 (E.D.N.Y. Oct. 18, 2011).

  Where, as here, defendants, having defaulted, failed to produce the requisite records, “a

  plaintiff may meet his or her burden of establishing how many hours he or she worked ‘by

  relying solely on his or her recollection.’”   Id. at *2 (quoting Rivera v. Ndola Pharm. Corp.,


                                                  18
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 19 of 31 PageID #: 215



  497 F.Supp.2d 381, 388 (E.D.N.Y. 2007)); see Vilchis, 2016 WL 6106478, at *5.

  Nevertheless, the Court must ensure that plaintiff’s approximations and estimates are

  reasonable and appropriate.     See Jemine v. Dennis, 901 F.Supp.2d 365, 376-77 (E.D.N.Y.

  2012).

           The Court has considered plaintiff’s documentary submissions and declarations. In

  light of defendants’ default and failure to respond to any of plaintiff’s submission, plaintiff’s

  evidence on damages stands uncontroverted. See Piedra v. Ecua Rest., Inc., No. 17-CV-

  3316 (PKC)(CLP), 2018 WL 1136039, at *11 (E.D.N.Y. Jan. 31, 2018), adopted and

  modified on other grounds, 2018 WL 1135652 (E.D.N.Y. Feb. 28, 2018). “The Court

  concludes that plaintiff’s declarations and submissions as to the hours worked, rate of pay

  received, and other damages are sufficient bases upon which to calculate and recommend an

  award of damages.” Id.

           A.     Overtime Claims

           Before determining the damages to recommend for the overtime claims asserted, the

  Court must address threshold issues concerning the number of hours plaintiff worked per

  week, plaintiff’s hourly rates of pay and the number of weeks he worked.

                  1.     Hours Worked Per Week

           Plaintiff alleges in the FAC, and confirms in his declarations, that he regularly worked

  overtime hours and was paid a flat rate in cash. For example, from August 22, 2016 through

  approximately August 2017, plaintiff worked seven days per week, twelve hours per day, for a

  total of 84 hours per work week. He was paid “$12 per scheduled hour[,]” see 5/14/18 Ortiz


                                                  19
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 20 of 31 PageID #: 216



  Decl. ¶ 16, for a fixed weekly salary of $1,008 in cash, see FAC ¶¶ 40, 41, 42; see also

  2/11/19 Ortiz Decl. ¶¶ 3, 5. From about September 2017 through October 25, 2017, plaintiff

  worked seven days per week, averaging 63 hours per work week, and received “$12 per

  scheduled hour,” see 5/14/18 Ortiz Decl. ¶ 17, for a fixed daily weekly of $756 in cash, see

  FAC ¶¶ 40, 43; see also 2/11/19 Ortiz Decl. ¶ 4.

                 2.     Regular Hourly Rate of Pay and Overtime Rate

         Although the FAC refers to plaintiff’s receipt of a fixed weekly salary, see FAC ¶¶ 42,

  43, plaintiff’s pleading and evidentiary submissions clarify that plaintiff’s regular hourly

  rate—for all hours worked, including overtime hours—was “$12 per scheduled hour[,]”

  5/14/18 Ortiz Decl. ¶¶ 16, 17; see FAC ¶¶ 42, 43 (alleging that defendants paid plaintiff “$12

  per regular and overtime hour.”). In addition, plaintiff’s damages calculations use an hourly

  rate of $12.00 for both of the relevant time periods. See Damages Chart.

         This Court, like plaintiff, predicates its damages calculation on a $12.00 hourly rate,

  and an overtime rate of one-and-one-half times the regular rate, or $18.00. The results of the

  Court’s calculations are as follows:




                                                  20
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 21 of 31 PageID #: 217



           Weeks               Regular          OT           Paid         Owed          Damages
                                Rate of       Earned         Each          For
                                  Pay        Per Week        Week         Each
                                (for 40                                   Week
                                hours)
   8/22/2016 –                 $ 480.00       $ 792.00    $ 1,008.00     $ 264.00     $ 5,016.00
   12/30/2016                  ($12/hr.)      ($18/hr.)
   (19 weeks at 84 hours)
   12/31/2016 –                $ 480.00       $ 792.00    $ 1,008.00     $ 264.00     $ 9,240.00
   8/31/2017                   ($12/hr.)      ($18/hr.)
   (35 weeks at 84 hours)
   9/1/2017 – 10/25/2017       $ 480.00       $ 414.00     $ 756.00      $138.00      $ 1,104.00
   (8 weeks at 63 hours)       ($12/hr.)      ($18/hr.)
                                                                      Total:         $ 15,360.00


  Therefore, to compensate plaintiff for defendants’ overtime violations, this Court recommends

  an award of $15,360.00 from defendants Red Hook and Salal Sahid, jointly and severally.

         B.      Liquidated Damages

         Plaintiff requests liquidated damages under the FLSA or NYLL. See Pl. Mem. at 10-

  11. The FLSA provides that an employer who violates the overtime compensation

  requirements is liable for “an additional equal amount as liquidated damages,” unless the

  employer demonstrates to the Court that it acted in good faith and had reasonable grounds for

  believing that its actions were lawful.   See 29 U.S.C. §§ 216(b), 260.      As a result of

  defendants’ default in this action, the record is devoid of evidence of their good faith or

  reasonable belief.   See Peralta, 2014 WL 988835, at *10. Therefore, plaintiff is entitled to

  an award of liquidated damages under the FLSA.

         The current version of the NYLL similarly authorizes an award of liquidated damages

  to a prevailing plaintiff “unless the employer proves a good faith basis to believe that its


                                                  21
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 22 of 31 PageID #: 218



  underpayment of wages was in compliance with the law . . . .”     N.Y. Lab. Law § 663(1).

  Liquidated damages under the NYLL are likewise calculated at 100 percent of the unpaid

  wages due to a prevailing plaintiff.   See id.

         Because “there are no meaningful differences” between the FLSA and NYLL liquidated

  damages provisions, the Second Circuit has interpreted the two statutes “as not allowing

  duplicative liquidated damages for the same course of conduct.”   Rana v. Islam, 887 F.3d

  118, 123 (2d Cir. 2018).

         Applying 100 percent liquidated damages as required, the Court recommends awarding

  plaintiff $15,360 in liquidated damages for unpaid overtime wages.   See Calle, 2017 WL

  6942652, at *15; Fermin, 93 F.Supp.3d at 48.

         C.     Statutory Damages Under the WTPA

         Under the WTPA, plaintiff is entitled to “$50 per workday after February 27, 2015, up

  to $5,000 for failure to provide a wage notice.” Gil v. Frantzis, No. 17-CV-1520

  (ARR)(SJB), 2018 WL 4522094, at *10 (E.D.N.Y. Aug. 17, 2018), adopted as modified, No.

  2018 WL 4299987 (E.D.N.Y. Sept. 10, 2018). Moreover, plaintiff is also entitled to “$250

  per workday for each workday after February 27, 2015, up to $5,000 for failure to provide a

  wage statement.” Id.

         Here, plaintiff worked for defendants beginning August 22, 2016 until around October

  25, 2017, and never received a proper wage notice or statement. See FAC ¶¶ 77, 80; see also

  5/14/18 Ortiz Decl. ¶¶ 22-24. Plaintiff worked for defendants for 429 workdays and, but for

  the $5,000 statutory maximum, would be entitled to recover $21,450 (429 x $50) for wage


                                                   22
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 23 of 31 PageID #: 219



  notice violations under section 195(1). Plaintiff is also entitled to recover the maximum

  penalty of $5,000 from defendants (429 days x $250 = $107,250), jointly and severally, for

  failure to provide wage statements. See Lopez v. SQ Brooklyn, Inc., No. 17-CV-4191

  (RJD)(LB), 2018 WL 6381495, at *5 (E.D.N.Y. Dec. 3, 2018).

         Therefore, the Court recommends that the District Court award plaintiff a total of

  $10,000 from defendants Red Hook and Salal Sahid, jointly and severally, for defendants’

  violations of the WTPA’s wage notice and statement requirements.

         D.     Interest

                a.     Prejudgment Interest

         Plaintiff requests prejudgment interest pursuant to New York law. See Pl. Mem. at 8.

  “Although it is well settled that pre-judgment interest is not awardable under FLSA where

  liquidated damages are awarded, NYLL permits the award of both liquidated damages and pre-

  judgment interest.” Lopez v. Royal Thai Plus, LLC, No. 16-CV-4028 (NGG)(SJB), 2018

  WL 1770660, at *12 (E.D.N.Y. Feb. 6, 2018) (quotations and citations omitted), adopted,

  2018 WL 1770555 (E.D.N.Y. Apr. 12, 2018). Prejudgment interest is available for unpaid

  overtime wages under the NYLL, but not for amounts awarded under the WTPA, see Martinez

  v. Alimentos Saludables Corp., 16-CV-1997 (DLI)(CLP), 2017 WL 5033650, at *24

  (E.D.N.Y. Sept. 22, 2017), or as liquidated damages, see Fermin, 93 F.Supp.3d at 49.

         “There is a split in this Circuit as to whether prejudgment interest should be allowed on

  unpaid wages which are owed under both the FLSA and NYLL.” Thomas v. Good Vision

  Taste Inc., No. 17-CV-6084 (FB)(LB), 2018 WL 4268909, at *7 (E.D.N.Y. Apr. 17, 2018)


                                                23
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 24 of 31 PageID #: 220



  (quotations omitted), adopted and modified on other grounds, 2018 WL 4265868 (E.D.N.Y.

  Sept. 5, 2018). Courts that have awarded prejudgment interest in such cases have reasoned

  that plaintiffs “should be permitted to recover under the statute that provides the greatest relief,

  which in this case is the NYLL.” Santana v. Latino Express Rests., Inc., 198 F.Supp.3d 285,

  294 (S.D.N.Y. 2016) (citations and quotations omitted). This Court agrees.

            “Under New York law, prejudgment interest is calculated at a rate of 9% per annum.”

  Jiaren Wei v. Lingtou Zhengs Corp., No. 13-CV-5164 (FB)(CLP), 2015 WL 739943, at *17

  (E.D.N.Y. Feb. 20, 2015) (citing N.Y. C.P.L.R. § 5001). Where “damages were incurred at

  various times, interest shall be computed . . . from a single reasonable intermediate date.” Id.

  (quotations omitted). “The midpoint of the relevant period of plaintiff’s employment is a

  reasonable intermediate date for purposes of calculating prejudgment interest.” Asfaw v.

  BBQ Chicken Don Alex No. 1 Corp., No. 14-CV-5665 (CBA)(RML), 2015 WL 13731362, at

  *7 (E.D.N.Y. Aug. 26, 2015).

            The amount of unpaid overtime wages due to plaintiff under the NYLL, from

  defendants Red Hook and Salal Sahid, is $15,360. The relevant period of employment for

  those wages is August 22, 2016 through October 25, 2017. The midpoint between those dates

  is March 24, 2017. The Court recommends that prejudgment interest be awarded at a daily

  rate of $3.79 from March 24, 2017 until the day final judgment is entered against defendants.10




  10
        ($15,360 at 9% = $1,382.40)
       ($1,382.40 / 365 days per year = $3.79).

                                                  24
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 25 of 31 PageID #: 221



         E.      Attorney’s Fees

         Plaintiff seeks $3,879 in attorney’s fees for the time expended by attorney Michael

  Faillace from the firm Michael Faillace & Associates, P.C. (the “Firm”).     See Pl. Mem. at

  11; see also Red Hook Billing, DE #17-11.

                 1.      Applicable Legal Standard

         Under both the FLSA and NYLL, a prevailing plaintiff is entitled to an award of

  reasonable attorney’s fees.       See 29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1). Plaintiff

  bears the burden of proving the reasonableness of the fees sought.    See Savoie v. Merchs.

  Bank, 166 F.3d 456, 463 (2d Cir. 1999). In considering an application for attorney’s fees,

  the Court must first determine the presumptively reasonable fee.     See Arbor Hill Concerned

  Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 183-84 (2d Cir. 2008). This

  presumptively reasonable fee—or lodestar11—is essentially “what a reasonable, paying client

  would be willing to pay, given that such a party wishes to spend the minimum necessary to

  litigate the case effectively.”    Simmons v. New York City Transit Auth., 575 F.3d 170, 174

  (2d Cir. 2009) (citing Arbor Hill, 522 F.3d at 190) (quotations omitted).

         Courts can and should exercise broad discretion in determining a reasonable fee award.

  See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“The court necessarily has discretion in

  making this equitable judgment.”); Arbor Hill, 522 F.3d at 190 (referencing the court’s


  11
      The lodestar is the product of the number of hours reasonably expended on the litigation
  and a reasonable hourly rate. See Arbor Hill, 522 F.3d at 183 (“The fee—historically known
  as the ‘lodestar’—to which [ ] attorneys are presumptively entitled is the product of hours
  worked and an hourly rate.”).


                                                    25
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 26 of 31 PageID #: 222



  “considerable discretion”). The method for determining reasonable attorney’s fees in this

  Circuit is based on a number of factors, such as the labor and skill required, the difficulty of

  the issues, the attorney’s customary hourly rate, the experience, reputation and ability of the

  attorney, and awards in similar cases.    See Arbor Hill, 522 F.3d at 186 n.3, 190. In

  particular, when assessing an attorney’s requested hourly rate, courts typically consider other

  rates awarded in the district in which the reviewing court sits. This is known as the “forum

  rule.”    See Simmons, 575 F.3d at 174-75 (recounting history of the forum rule); see also

  Arbor Hill, 522 F.3d at 191 (“We presume, however, that a reasonable, paying client would in

  most cases hire counsel from within his district, or at least counsel whose rates are consistent

  with those charged locally.”).

           Once the Court determines the reasonable hourly rate, it must multiply that rate by the

  number of hours reasonably expended, in order to determine the presumptively reasonable fee.

  See Arbor Hill, 522 F.3d at 190. With very limited exceptions, “contemporaneous time

  records are a prerequisite for attorney’s fees in this Circuit.”   N.Y. State Ass’n for Retarded

  Children, Inc. v. Carey, 711 F.2d 1136, 1147 (2d Cir. 1983). The Court must review these

  time records and the hours an attorney billed in order to determine the reasonableness of such

  and, in doing so, should examine the value of the work product and “‘exclude excessive,

  redundant or otherwise unnecessary hours.’”      Concrete Flotation Sys., Inc. v. Tadco Constr.

  Corp., No. 07-CV-319 (ARR)(VVP), 2010 WL 2539771, at *5 (E.D.N.Y. Mar. 15, 2010)

  (quoting Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 2009)), adopted, 2010 WL

  2539661 (E.D.N.Y. June 17, 2010); see Hensley, 461 U.S. at 434; Lunday v. City of Albany,


                                                  26
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 27 of 31 PageID #: 223



  42 F.3d 131, 133 (2d Cir. 1994). “[A] fee award should be based on scrutiny of the unique

  circumstances of each case . . . .”   McDaniel v. Cty. of Schenectady, 595 F.3d 411, 426 (2d

  Cir. 2010) (citations and quotations omitted).

                 2.     Reasonable Hourly Rate

         Plaintiff seeks fees calculated at an hourly rate of $450 for Faillace’s time.

  “Reasonable hourly rates for wage and hour cases in this District have generally been set at

  approximately $300.00 to $400.00 for partners and $100.00 to $300.00 for associates.”        Xi

  Qun Xu v. JNP Bus Serv. Inc., No. 16-CV-245 (AMD)(ST), 2018 WL 1525799, at *10

  (E.D.N.Y. Feb. 26, 2018) (collecting cases), adopted in part, rejected in part on other

  grounds, 2018 WL 1525662 (E.D.N.Y. Mar. 28, 2018). Consistent with recent fee awards

  for Faillace’s services in similar cases, this Court respectfully recommends an hourly rate of

  $375 for Faillace, who is the Firm’s managing partner. See Alimentos Saludables Corp., at

  *27 (collecting cases); see also 5/14/18 Counsel Decl. ¶ 66. The requested rate of $450 is

  particularly unreasonable in this case, where the Firm’s time records reflect that Faillace spent

  most of his time performing tasks that could have been handled by junior associates (e.g.,

  drafting the complaint) or even paralegals (e.g., filing complaint, entering service costs, and

  scanning and docketing affidavits of service).   See Winkler v. Metro. Life Ins. Co., No.

  03 Civ 9656 (SAS), 2006 WL 2347826, at *2 (S.D.N.Y. Aug. 10, 2006) (“a failure to

  delegate work to junior, less expensive attorneys may be grounds for reducing an award

  of attorney’s fees.”) (quotations omitted); see also Red Hook Billing.




                                                   27
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 28 of 31 PageID #: 224



                3.    Reasonable Number of Hours

         Counsel claims that he spent 8.62 hours on this matter, and has submitted time records

  to substantiate the time charges. See Red Hook Billing. The overall time spent is not

  unreasonable, particularly at the reduced rate of $375.

         Applying the reduced hourly rate ($375) to the number of hours reflected in counsel’s

  billing records (8.62 hours), the Court recommends awarding attorney’s fees in the amount of

  $3,232.50.

         F.     Costs

         Plaintiff further requests an award of $1,040 for costs incurred in filing fees and

  effecting service of process. See Pl. Mem. at 11; see also Red Hook Billing. As a general

  matter, a prevailing plaintiff in an action under the FLSA and NYLL is entitled to recover

  costs from the defendant, see 29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1), as long as those

  costs are tied to “[i]dentifiable, out-of-pocket disbursements,” see Castellanos v. Mid Bronx

  Cmty. Hous. Mgmt. Corp., No. 13-CV-3061 (JGK), 2014 WL 2624759, at *8 (S.D.N.Y.

  June 10, 2014) (quoting Kuzma v. IRS, 821 F.2d 930, 933-34 (2d Cir. 1987)).

         Plaintiff’s payment of the $400 court filing fee is reflected on the docket (DE #1) and is

  recoverable. See Shalto v. Bay of Bengal Kabob Corp., No. 12-CV-920 (KAM)(VMS), 2013

  WL 867420, at *2 (E.D.N.Y. Mar. 7, 2013).

         The remaining $604 consists of process server fees, of which $262.60 is attributed to

  service on Salal Sahid. See Red Hook Billing. Plaintiff proffers no documentation

  whatsoever to substantiate these fees, and the $262.60 amount attributable to Salal Sahid far


                                                 28
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 29 of 31 PageID #: 225



  exceeds the usual cost of service of process. See Gil, 2018 WL 4299987, at *4 (denying costs

  relating to process server fees in the absence of supporting documentation and agreeing with

  magistrate judge that, in any event, “such fees must be within the range of costs that would

  have been incurred had the United States Marshal Service effected service, which is currently

  $65 per hour.”). Therefore, this Court recommends that plaintiff’s request for $604 in

  process service fees be denied in its entirety. See id.; Shalto, 2013 WL 867420, at *2; see

  also First Horizon Bank v. Moriarity-Gentile, No. 10-CV-0289 (KAM)(RER), 2012 WL

  4481509, at *6 (E.D.N.Y. Aug. 17, 2012) (recommending reduction where documentary

  evidence did not justify amount of service fees requested), adopted, 2012 WL 4481453

  (E.D.N.Y. Sept. 27, 2012).12

         The Court, therefore, respectfully recommends awarding $400 in court filing fees.

                                         CONCLUSION

         For the reasons explained above, the Court recommends that the District Court (1) sua

  sponte dismiss (a) all claims against defendants Wessein Sahid, John Doe 1 and John Doe 2, on

  account of ineffective service of process, and (b) the Third Cause of Action, for spread-of-


  12
      In any event, even if, despite the absence of supporting documentation, plaintiff should
  nevertheless be awarded a reasonable amount for service on Salal Sahid and on Red Hook, he
  should not be awarded the cost of serving defendant Wessein Sahid, against whom he is not
  entitled to default judgment. See Lu Nan Fan v. Jenny & Richard’s Inc., No. 17-CV-6963
  (WFK), 2019 WL 1549033, at *16 (E.D.N.Y. Feb. 22, 2019) (disallowing recovery of costs
  attributable to defective service on co-defendant) adopted, 2019 WL 1547256 (E.D.N.Y. Apr.
  9, 2019); Reyes Hernandez v. Delta Deli Mkt. Inc., No. 18-CV-375 (ARR)(RER), 2019 WL
  643735, at *10 (E.D.N.Y. Feb 12, 2019) (where the court concluded that claims against all but
  one defendant should be dismissed, the remaining defendant was “only responsible for the
  costs of its own service [of process], and not the service on the other defendants”) (internal
  quotations omitted).

                                                 29
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 30 of 31 PageID #: 226



  hours violations; and (2) grant a default judgment against defendants Red Hook and Salal

  Sahid, jointly and severally, in the amount of $44,352.50, consisting of $15,360 in unpaid

  overtime wages, $15,360 in liquidated damages, $10,000 in statutory damages, $3,232.50 in

  attorney’s fees, and $400 in costs; the Court also recommends awarding prejudgment interest

  on $15,360, in an amount to be calculated by the Clerk of Court, by multiplying $3.79 by the

  number of days from March 24, 2017 until the day final judgment is entered.

         Any objections to the recommendations contained herein must be filed with Judge

  Mauskopf on or before July 1, 2019. Failure to file objections in a timely manner may waive

  a right to appeal the District Court order.   See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a),

  6(d), 72; Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per

  curiam).

         The Clerk of the Court is respectfully requested to docket this opinion into the ECF

  court file and to send copies, via Federal Express, to each defendant at the following

  addresses:


         Red Hook Deli and Grocery 2015 Corp.
         66 Lorraine Street
         Brooklyn, NY 11231

         Salal Sahid
         66 Lorraine Street
         Brooklyn, NY 11231




                                                  30
Case 1:17-cv-07095-RRM-RLM Document 28 Filed 06/12/19 Page 31 of 31 PageID #: 227




           Wessein Sahid
           66 Lorraine Street
           Brooklyn, NY 11231


              SO ORDERED.

  Dated:      Brooklyn, New York
              June 12, 2019


                                    /s/   Roanne L. Mann
                                   ROANNE L. MANN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                           31
